UNITED STATES DISTRICT COURT
                                                                                FEB 0 5 2019
WESTERN DISTRICT OF NEW YORK

                                                                                   JEWENGUTVI
                                                                                    DISTRICT oi
ALEX J. COLE, individually and on behalf of
others similarly situated,
                                                           DECISION AND ORDER
                      Plaintiff,
                                                           6:18-cv-06230EAW
              V.




STEPHEN EINSTEIN & ASSOCIATES,P.C.
and SECOND ROUND,E.P. d/b/a/ Third Round,
L.P.,

                      Defendants.




                                     INTRODUCTION


       Plaintiff Alex J. Cole ("Plaintiff) commeneed this putative class action, on behalf

of himself and others similarly situated, on March 20, 2018, alleging that defendant

Stephen Einstein & Associates, P.C. ("Einstein") and Second Round, E.P. d/b/a Third

Round, E.P.("Second Round")(collectively, "Defendants") sought to collect a debt from

Plaintiff and others in violation ofthe Fair Debt Collection Practices Act, 15 U.S.C. § 1692

et seq. ("FDCPA"). (Dkt. 1). Plaintiff claims that the collection letter he received from

Einstein failed to articulate that the "charges or fees" identified therein related only to those

incurred after Plaintiffs debt had been charged off. (See Dkt. 20 at 6). According to

Plaintiff, Einstein's letter was misleading because it could be interpreted as reflecting all

charges or fees incurred since the account's inception. (Dkt. 25 at 11). Plaintiff also claims

that because his credit account had accrued interest at a rate exceeding that permitted by

New York's usury statutes while the balance was pending with the original creditor,

                                              - 1-
Defendants unlawfully attempted to take or receive interest in violation of New York law

by seeking to collect the principal due after the account was charged off. {See Dkt. 20 at

7-8; Dkt. 25 at 19-22).

       Presently before the Court are Defendants' motion to dismiss for failure to state a

claim and request for sanctions (Dkt. 22), and Plaintiffs cross-motion for sanctions(Dkt.

25). For the following reasons, Defendants' motion to dismiss is granted. Plaintiffs

Amended Complaint is dismissed, and Defendants' and Plaintiffs respective motions for

sanctions and costs are denied.


                                     BACKGROUND

       The following facts are drawn from Plaintiffs Amended Complaint unless

otherwise indicated and are assumed true for purposes ofthis motion. (Dkt. 20). On April

12, 2017, Einstein mailed a letter to Plaintiff seeking to collect an alleged debt relating to

a Lowe's credit card account(the "Letter"). {Id. at     13-14; see Dkt. 20-1). Although the

Letter stated, "CHARGES OR FEES: $0.00," Plaintiff alleges that, "[ujpon information

and belief, substantial amounts of late fees have accrued on this account." {Id. at       15-

16). Plaintiff further alleges that "interest at the rate of 26.99% APR had accrued on this

credit card." {Id. at ^ 17). In addition, because Second Round allegedly "controls,

approves, supervises, and oversees Einstein's collection activities" {id. at ]| 18), "Einstein

is Second Round's agent" {id. at ^ 19).

       Plaintiff has identified two putative classes, one for each cause of action asserted in

his Amended Complaint. {Id. at 3-9). Plaintiff alleges that members of the first putative

class were harmed because,"[b]y falsely stating that the amount of accrued charges or fees
was '$0.00,' Einstein made a false and misleading representation in violation of 15 U.S.C.

§ 1692e." (Jd. at ^ 38). Plaintiff also states that because "interest at the rate of 26.99%

APR had accrued on this credit card[,] . .. Einstein attempted to collect interest at a rate

which exceeds New York's maximum rate under its criminal usury state." {Id. at              52-

53). As a result, Plaintiff claims that members of the second putative class were harmed

by Einstein's misrepresentation of the "character, legal status, or amount of the debt" as

well as its ability to collect interest above the rate set by New York's criminal usury statute,

and by Einstein's threat "to collect interest which could not legally be collected" and its

collection of interest in "[a]n amount which was not permitted by New York law," all in

violation of 15 U.S.C. §§ 1692e,(2)(A), (5), and 1692f(l). {Id. at Tn| 54-57). Plaintiff

further alleges that Second Round is vicariously liable for Einstein's conduct because

Einstein is Second Round's agent. {Id. at       43-44, 60-61). Plaintiff seeks statutory and

actual damages on behalf of himself and the members of the putative classes as well as

recoupment of reasonable attorney's fees. {Id. at 9-10).

                               PROCEDURAL HISTORY


       On March 20, 2018, Plaintiff commenced this putative class action against

Defendants, alleging that the Letter constituted "a false and misleading representation in

violation of 15 U.S.C. § 1692e." (Dkt. 1 at ^ 36). On May 4, 2018, Defendants filed a

motion to dismiss Plaintiffs complaint (the "first motion to dismiss"). (Dkt. 17).

Defendants' notice of motion did not indicate whether they intended to submit reply papers

in further support of their motion. {See id.). Fourteen days later. Defendants filed an

"amended motion to dismiss." (Dkt. 19). The amended motion to dismiss consisted solely

                                             -3-
 ofan amended notice ofmotion that stated Defendants' intent to file reply papers in support

 of the first motion to dismiss. {Id.).

        On May 22, 2018, Plaintiff filed his Amended Complaint, which remains the

operative pleading in this matter. (Dkt. 20). Three days later. Plaintiff filed his response

to Defendants' first motion to dismiss, arguing that the motion had been rendered moot as

a result of his filing ofthe Amended Complaint. (Dkt. 21). On June 5, 2018, Defendants

filed a third motion to dismiss, which also included a request for court-ordered sanctions

and costs. (Dkt. 22). Plaintiff opposes Defendants' third motion to dismiss. (Dkt. 25).

On July 11, 2018, the Court granted Plaintiffs request to file a sur-reply in further

opposition to Defendants' third motion to dismiss (Dkt. 28), which was filed the next day

(Dkt. 29). On November 2, 2018, Defendants filed a notice of supplemental authority,

 drawing the Court's attention to a recent Second Circuit decision. (Dkt. 30).

                                          DISCUSSION


I.      Defendants' First and Amended Motions to Dismiss Are Dismissed as Moot


        After Plaintiff filed his original Complaint on March 20,2018(Dkt. 1), Defendants

 filed the first motion to dismiss on May 4, 2018 (Dkt. 17). Two weeks later. Defendants

 filed an amended notice of motion, belatedly indicating their intent to file reply papers in

 support ofthe first motion to dismiss.' (Dkt. 19);see L.R. Civ. P.7(a)(1)("A moving party


'      Although this amended notice of motion was filed as a separate motion to dismiss,
it appears that Defendants, for all intents and purposes, were prepared to rely on their first
motion to dismiss to challenge Plaintiffs original Complaint. Defendants filed the
amended motion to dismiss simply to comply with this Court's Local Rules, and that
"motion" is in no other way distinct from the first motion to dismiss. In other words, the
Court sees no reason why the amended motion to dismiss should have been filed as a
                                             -4-
who intends to file and serve reply papers must so state in the notice of motion.")- On May

22, 2018, four days later. Plaintiff filed his Amended Complaint. (Dkt. 20).

       Pursuant to Rule 15(a)(1)(B)ofthe Federal Rules ofCivil Procedure,"[a] party may

amend its pleading once as a matter of course within ... 21 days after service of a motion

under Rule 12(b). . . ." Accordingly, Plaintiffs Amended Complaint was timely filed

within 21 days after Defendants filed their first two motions to dismiss.

       "It is well settled that an amended pleading ordinarily supersedes the original and

renders it of no legal effect." In re Crysen/Montenay Energy Co., 226 F.3d 160, 162(2d

Cir. 2000); see Hancock v. County ofRensselaer, 882 F.3d 58, 63(2d Cir. 2018)(same).

"When a plaintiff amends its complaint while a motion to dismiss is pending the court may

den[y] the motion as moot[or] consider[]the merits ofthe motion in light ofthe amended

complaint." Illiano v. Mineola Union Free Sch. Dist., 585 F. Supp. 2d 341, 349(E.D.N.Y.

2008)(internal quotation omitted and alterations in original); see also Mclntyre v. City of

Rochester, 228 F. Supp. 3d 241, 242 (W.D.N.Y. 2017)("[T]he filing of the amended

complaint moots the motion to dismiss the original complaint."). In this case, because

Defendants have filed a third motion to dismiss that directly addresses the allegations in

the Amended Complaint, the Court finds it appropriate to dismiss the first and amended

motions to dismiss as moot. See Holliday v. Augustine, No. 3:14-CV-855 SRU,2015 WL

136545, at *1 (D. Conn. Jan. 9, 2015)("The defendants have filed a separate motion to



separate motion to dismiss. However, assuming that the amended motion to dismiss was
appropriately filed, or even construing it as a separate motion for leave to file reply papers,
the first motion to dismiss (Dkt. 17) and the amended motion to dismiss (Dkt. 19) are
dismissed as moot for the reasons that follow.

                                             -5-
dismiss the amended complaint which includes the arguments raised in the first motion. In

light of the second motion, the motion to dismiss the original complaint is denied as

moot.");Sussman-Automatic Corp. v. Spa World Corp., 15 F. Supp. 3d 258,265(E.D.N.Y.

2014)("In this case, the [djefendants filed a second motion to dismiss directed at the

amended complaint. Therefore, the Court finds that any consideration of the initial

complaint and motion to dismiss is unnecessary and denies that motion as moot."); Davis

V. Am. Optical Corp., No. 11-CV-562S,2012 WL 639698, at *3(W.D.N.Y. Feb. 27,2012)

("Finding the amended complaint to constitute a response to the first motion to dismiss,

this Court will deny that motion as moot, and will proceed to consider the amended

complaint, and [the d]efendants' second motion to dismiss."); Bimler v. Stop & Shop

Supermarket Co., 965 F. Supp. 292, 296 (D. Conn. 1997)("[B]ecause Stop & Shop has

filed a second motion to dismiss which incorporates the arguments made in its original

motion, there is no need to separately decide both the original and the second motions to

dismiss. For the sake of procedural clarity, the court recommends that the first motion to

dismiss be denied.").

II.    Defendants* Third Motion to Dismiss


       A.    Legal Standard

      "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all
                                          -6-
reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt.,843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft, 589 F.3d 542,546(2d Cir. 2009){(yixotmgAshcroftv. Iqbal, 556 U.S.

662,678 (2009)).

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOM Tech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

        B.     PlaintifTs First Cause of Action Fails to State a Claim Under the FDCPA

               1.     General Principles

        "The Second Circuit has established two principles to assist courts in applying the

[FDCPA]. First,'because the FDCPA is primarily a consumer protection statute,' its terms

must be construed liberally to achieve its congressional purpose." Derosa v. CAC Fin.

Corp., 278 F. Supp. 3d 555, 559(E.D.N.Y. 2017)(quoting Avila v. Riexinger & Assocs.,

                                            -7-
LLC,817 F.3d 72, 75 (2d Cir. 2016)), aff'd, 740 F. App'x 742(2d Cir. 2018). "Congress

enacted the FDCPA to 'eliminate abusive debt collection practices by debt collectors, to

insure that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.'" Arias v. Gutman, Mintz, Baker & Sonnenfeldt

LLP, 875 F.3d 128, 134 (2d Cir. 2017) (quoting 15 U.S.C. § 1692(e)). "The second

principle is that, in considering whether a collection notice violates Section 1692e,[courts

in this Circuit] apply the 'least sophisticated consumer' standard." Avila, 817 F.3d at 75;

see Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)("In this

Circuit, the question of whether a communication complies with the FDCPA is determined

from the perspective of the 'least sophisticated consumer.'"(quoting Clomon v. Jackson,

988 F.2d 1314, 1318 (2d Cir. 1993))); Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir.

2002)(stating that the "least-sophisticated-consumer standard" is used to "effectuate" the

FDCPA's laudable purpose of"protect[ing] consumers from deceptive or harassing actions

taken by debt collectors").

      "This hypothetical consumer is a 'naive' and 'credulous' person," Ceban v. Capital

Mgmt. Servs., Z.P., No. 17-CV-4554(ARR)(CLP),2018 WL 451637,at *2(E.D.N.Y. Jan.

17, 2018)(quoting             v. J.C. Christensen & Assocs., Inc., 786 F.3d 191, 193(2d Cir.

2015)), who is absent "the astuteness of a 'Philadelphia lawyer' or even the sophistication

of the average, everyday, common consumer," Avila, 817 F.3d at 75 (quoting Russell v.

Equifax A.R.S., lA F.3d 30, 34(2d Cir. 1996)). "However, she is 'neither irrational nor a

dolt.'" Ceban, 2018 WL 451637, at *2 (quoting Ellis v. Solomon & Solomon, P.C., 591

                                             -8-
F.3d 130, 135 (2d Cir. 2010)). As the Seventh Circuit has aptly explained, "[t]he

'unsophisticated consumer' isn't a dimwit. She may be uninformed, naive,[and] trusting,

but she has rudimentary knowledge about the financial world and is capable of making

basic logical deductions and inferences." Wahl v. Midland Credit Mgmt., Inc., 556 F.3d

643, 645 (7th Cir. 2009)(quotations and citations omitted); accord Greco v. Trauner,

Cohen & Thomas, LLP.,412 F.3d 360, 363 (2d Cir. 2005)("We have observed ... that

in crafting a norm that protects the naive and the credulous the courts have carefully

preserved the concept ofreasonableness, and that some courts have held that even the least

sophisticated consumer can be presumed to possess a rudimentary amount of information

about the world and a willingness to read a collection notice with some care."(quotations

and citations omitted)).

              2.     The Letter Was Not False, Deceptive, or Misleading

       The FDCPA provides that "[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt." 15

U.S.C. § 1692e. "[A] collection notice can be misleading if it is 'open to more than one

reasonable interpretation, at least one of which is inaccurate.'" Avila, 817 F.3d at 75

(quoting Clomon, 988 F.2d at 1319). Plaintiff argues that the Letter identified $0.00 for

the itemization of any "Charges or Fees," and thus, in Plaintiffs view, it contained "a false

and misleading representation" because, "[IJike every defaulted credit card account.

Plaintiff accrued late charges or fees in relation to non-payment." (Dkt. 25 at 11).

Specifically, Plaintiff contends that "[o]ne reasonable interpretation of the [LJetter is that

$0.00 in fees had accrued on the account since its inception, which Defendants' Exhibit B

                                            -9-
shows to be false." {Id. (emphasis added)). Plaintiff also asserts that "[a] second

reasonable interpretation is that Defendants did not add additional fees or interest after

purchasing the account, which appears to be true based on their documentation." {Id. at

11-12).

       Defendants argue that Plaintiffs first cause of action should be dismissed based

upon the Second Circuit's recent decision in Taylor v. Fin. Recovery Servs., Inc., 886 F.3d

212(2d Cir. 2018). However, Taylor stands for the following unremarkable proposition:

      if a collection notice correctly states a consumer's balance without
      mentioning interest orfees, and no such interest or fees are accruing,then the
      notice will neither be misleading within the meaning of Section 1692e, nor
      fail to state accurately the amount ofthe debt under Section 1692g. Ifinstead
      the notice contains no mention ofinterest or fees, and they are accruing,then
      the notice will run afoul of the requirements of both Section 1692e and
      Section 1692g.

886 F.3d at 215(emphasis added). Taylor does not address the question presented here, to

wit, whether it is reasonable to interpret a collection notice—identifying a consumer's

balance and stating that zero charges or fees have accrued—as reflecting the charges or

fees that have accrued since the inception of the account. Plaintiff does not appear to

dispute the fact that no charges or fees were applied to his account from the time it was

charged off to the point in time he received the Letter. (Dkt. 25 at 11-12 (noting that it

appears, based on Defendants' documentation, that no additional fees or interest were

applied to Plaintiffs account after it was purchased); see Dkt. 22-3 at 2). Although Taylor

might suggest that the Letter was not misleading considering it provided additional account

information at a time when no interest or fees were yet accruing, Taylor does not control

the precise issue in this case. Cf. Gissendaner v. Enhanced Recovery Co., LLC,No. 6:18-

                                          - 10-
CV-06158(MAT),2018 WL 6418184, at *2(W.D.N.Y. Dec. 6, 2018)(applying Taylor to

reject the plaintiffs argument that "because every debt accrues interest, it is misleading"

to send collection letters identifying "Interest Accrued: N/A" and "Non-interest Charges &

Fees: N/A," which could lead the least sophisticated consumer "to think that his or her debt

had never accrued interest"), appealfiled'Ho. 18-3842(2d Cir. Dec. 28, 2018).

       Nonetheless, Plaintiffs first "interpretation" of the Letter is unreasonable when

evaluated under the "least sophisticated consumer" standard. By reading the "charges or

fees" identified in the Letter as those that had accrued since the account's inception.

Plaintiff incorrectly interprets the Letter as if it was sent by his creditor, and not his debt

collector. This error in perspective was persuasively addressed by the Seventh Circuit in

Barnes v. Advanced Call Ctr. Techs., LLC,493 F.3d 838 (7th Cir. 2007). In Barnes, the

plaintiffs received letters from a debt collection agency,"explain[ing] that the named credit

account had been listed with the agency for collection, list[ing] the past-due amount as the

'Current Amount Due,' and promis[ing] that '[i]f paid in full[,] ... all collection activity

will be stopped.'" Id. at 839. The plaintiffs argued that the letters violated § 1692g ofthe

FDCPA because they failed "to state 'the amount of the debt'" since "'the amount of the

debt' is not the amount past due currently sought by the debt collector, it is the consumer's

overall credit card balance with" the creditor. Id. (emphases added). In rejecting this

argument, the Seventh Circuit noted that the plaintiffs "seem[] to forget who the defendant

is," stating that it was the debt collection agency and not the creditor who sought to collect

the debt set forth in the letters. Id. at 840. As such,"the 'amount ofthe debt' must be that

owed to the [debt collection agency]," and "[wjhatever may be owed to [the original

                                            - 11 -
creditor], or for that matter to any other of[the pjlaintiffs' creditors, is of no consequence

to this case." Id.


       Likewise, Plaintiff also conflates Defendants with his creditors in this action. As

one district court stated,"it is the relationship between the debtor and the collection agency

that is central. Statements in the collection letter should be interpreted as relating to that

relationship!'' Smith v. First Nat'I Collection Bureau, Inc., No. 06 C 4742, 2007 WL

4365335, at *3 (N.D. 111. Dec. 10, 2007)(emphasis added); see Castro v. Green Tree

Servicing LLC, 959 F. Supp. 2d 698, 709 n.ll (S.D.N.Y. 2013)("[T]he validation notice

was sent by Green Tree, a debt collector, and, accordingly, the total balance that may be

owed to the creditor. Citizens Bank of Pennsylvania, is of no consequence."); Humes v.

Blatt, Hasenmiller, Liebsker & Moore, LLC, No. l:06-CV-985-SEB-JPG, 2007 WL

2793398, at *3 (S.D. Ind. Sept. 26, 2007) ("'[T]he amount of the debt' that must be

correctly stated and itemized under §§ 1692e, g is not the entire underlying debt but the

debt owed to, and sought by, the debt collector."). Plaintiffs contention that the "least

sophisticated consumer" could reasonably believe that the "charges or fees" amount related

to any charges or fees that had accrued since the account's inception,"seems to forget who

the defendant is."    Barnes, 493 F.3d at 840.        As these cases illustrate, the "least

sophisticated consumer" understands that the collection letter sets forth the total debt

obligation pending between himself and the debt collection agency—^whatever charges or

fees that have accrued and might be owed in relation to his creditors "is of no

consequence." See id.



                                            - 12
       The argument Plaintiffnow advances is also very similar to one rejected by a district

court in the Northern District of Illinois. See Smith, 2007 WL 4365335, at *1. In Smith,

"[t]he dispute between the parties center[ed] on the meaning of the statement in the

collection letter, 'Interest: $0.00."' Id. The plaintiff"argue[d] that the word interest can

also refer to finance charges accrued prior to charge-off and that because substantial

interest had accrued prior to charge-off, the statement that interest was zero dollars was

false." Id. The court first determined that the statement was "factually correct," concluding

that the word "interest,""as used in the letter, indicates only post-charge-off interest." Id.

at *2-3. Then,the court rejected the plaintiffs additional argument that the statement was

misleading. Id. at *4. Because the plaintiff failed to demonstrate that either she or any

other person was confused or misled by the letter, her argument boiled down to whether

the letter was misleading if a person could interpret a term found therein "in such a way

that a statement in the letter would be false." Id. The Smith court rejected this contention

and granted summary judgment for the defendant.

       Although Smith was decided on a motion for summary judgment, its analysis is

instructive in resolving the arguments presented here. Plaintiffs motion papers clearly

suggest that he too was aware that, "[Ijike every defaulted credit card account. Plaintiff

accrued late charges or fees in relation to non-payment." (Dkt. 25 at 11). Plaintiff argues

that it is immaterial whether he was personally confused or misled by the Letter because

the "least sophisticated consumer" test is an objective standard. {Id. at 12-13). It is true

that the "least sophisticated consumer" standard "is objective, 'pays no attention to the

circumstances ofthe particular debtor in question,' and asks only 'whether the hypothetical

                                            - 13-
least sophisticated consumer could reasonably interpret' the representation in a way that is

inaccurate." Arias, 875 F.3d at 135 (emphasis omitted)(quoting Easterling v. Collecto,

Inc., 692 F.3d 229, 234 (2d Cir. 2012)). Nevertheless, "the Second Circuit 'has been

careful not to conflate lack ofsophistication with unreasonableness.'" Derosa v. CAC Fin.

Corp., in F. Supp. 3d 555, 559(E.D.N.Y. 2017)(quoting Ellis, 591 F.3d at 135), ajf'd,

740 F. App'x 742(2d Cir. 2018). Indeed, if"every defaulted credit card account" does in

fact accrue charges or fees as Plaintiff rightfully suggests, the "least sophisticated

consumer"—having a "rudimentary amount of information about the world and a

willingness to read a collection notice with some care," Greco, 412 F.3d at 363—cannot

be presumed ignorant of the fact that charges or fees have certainly accrued since his

default. In other words,to find Plaintiffs first interpretation ofthe Letter reasonable would

require this Court to view the "least sophisticated consumer" as willing to accept a

construction of his financial records that is contrary to the normal state of affairs expected

when one fails to pay his credit obligations. The Court rejects the notion that this

hypothetical consumer, naive as he or she may be, does not know the rudimentary fact that

charges or late fees accrue upon the default ofa credit card account.^ See Weiss v. Zwicker


^      At least one court in this district has noted that the Second Circuit's position "is not
entirely clear" as to whether "the 'least sophisticated consumer' should be assumed to be
familiar with his own account history and/or his course of dealing with the creditor/debt
collector." Hummel v. Forster & Garbus LLP,No. 16-CV-6288 CJS, 2017 WL 4697514,
at *5 (W.D.N.Y. Oct. 19, 2017). In a 2012 published decision, the Second Circuit
determined that it was erroneous for the district court to have "placed considerable—if not
dispositive—^weight on the facts and circumstances surrounding [the plaintiff]'s
background, seemingly in an effort to establish that she was not, in fact, deceived by the
Collection Letter." Easterling, 692 F.3d at 234. The Easterling court reasoned that
because "the least sophisticated consumer test pays no attention to the circumstances ofthe
                                            - 14-
& Assocs., P.C.,664 F. Supp. 2d 214,217(E.D.N.Y. 2009)("The Court finds that there is

nothing confusing or misleading about the increased amount ofdebt stated in the June 28th

Letter as even the most unsophisticated consumer would understand that credit card debt

accrues interest.").

       Furthermore, the Seventh Circuit extended Barnes to a § 1692e cause of action,

where the plaintiff claimed that the debt collector violated the FDCPA when it identified

the "principal balance" in the collection letter, but failed to disclose that this value

"included interest charged" by the original creditor. Wahl v. Midland Credit Mgmt., Inc.,



particular debtor in question, . . . it was error for the district court to rely on such
circumstances here." Id. However, in a more recent unpublished decision, the Second
Circuit questioned whether Easterling should be construed so broadly. See DiMatteo v.
Sweeney, Gallo, Reich & Bolz, LLP.,619 F. App'x 7, 9-10(2d Cir. 2015). \n DiMatteo,
the plaintiff argued that the court "should disregard any background facts known to him"
in applying the "least sophisticated consumer" test. Id. at 9. The Second Circuit—^without
deciding the issue—indicated that the instant facts "did not pertain to the debtor's
background, financial circumstances or sophistication, but merely to what even the 'least
sophisticated consumer' would know about the context of the ongoing dispute leading to
the assertion ofthe debt." Id. at 9-10. Notably, the court stated that it was "not certain that
the language in Easterling reaches so far." Id.

       In light ofthe Second Circuit's decision in DiMatteo,the Court is inclined to agree
with the Hummel court that "if one of the 'dual purposes' of the FDCPA is to 'protect[]
debt collectors from unreasonable constructions of their communications,' it would seem
to make little sense, when construing such communications, to pretend that a reasonable
consumer would be unaware of the 'context of[his own] ongoing dispute' with the debt
collector." 2017 WL 4697514,at *5 n.l 1 {(yjLOXmgJacobson,516 F.3d at 90); accord Wahl
V. Midland Credit Mgmt., Inc., 556 F.3d 643, 646 (7th Cir. 2009) (indicating that the
"unsophisticated consumer" should be considered to have "a reasonable knowledge of her
account's history"). Since the "least sophisticated consumer" is "neither irrational nor a
dolt," Ellis, 591 F.3d at 135, the Court sees no reason to conclude that this hypothetical
consumer has no knowledge of his account history or course of dealings with his creditors
and debt collector.


                                            - 15 -
556 F,3d 643,645(7th Cir. 2009). The Wahl court reasoned that the plaintiff"ignores [the

debt collector's] role in the process entirely," and that "[t]he interest charged by [the

creditor] was very much part ofthe principal balance in [the debt collector]'s eyes." Id. at

646(emphasis added). In other words, when the debt collector acquired the debt, it did so

inclusive of any interest that had accumulated to the creditor. Accordingly, "the starting

or original amount owed, as far as [the debt collector] was concerned," was the "principle

balance" stated in the validation letter.^ Id.

       Analogously, the Letter listed the debtor (Plaintiff, in this case), the creditor, and

the original creditor. (Dkt. 20-1). Plaintiff was also informed ofEinstein's role as the debt

collection agency hired to secure the balance on his account. (Jd.). Plaintiff was instructed

that the balance—at the time the account was charged off—^was $2,597.00, and that no

"post-charge off interest" and "charges or fees" had accrued, and that no "less

payments/credits" had been applied to this balance. {Id.). Finally, Plaintiff was informed

that his "Total Balance Due" was $2,597.00. {Id.). This balance was the "starting or

original amount owed" to Einstein. See Wahl, 556 F.3d at 646.

       The Letter correctly indicates that the debt sought by Einstein includes a "Charge-

OffBalance" and "Total Balance Due"of$2,597.00, and that zero interest, charges, or fees




^      While acknowledging that Barnes addressed § 1692g ofthe FDCPA,the Wahl court
stated that "it involved a principle equally germane to Wahl's suit" under § 1692e. 556
F.3d at 646. The Seventh Circuit explained that if the creditor had "authored a letter
identifying as the 'principal balance' a sum containing massive amounts ofinterest charged
at its own hand, that would have been misleading[,]" but because the defendant was "the
debt collector, not the creditor," the "nature of the debt owed" to the creditor was
immaterial. Id. at 647.

                                            - 16-
have been applied to that charge-off balance. Humes, 2007 WL 2793398, at *3 ("Blatt's

statement ofHumes'debt is entirely correct as the debt sought by Blatt consists of$4747.08

principal(the entire amount ofthe debt assigned by Citibank) and zero accrued interest.").

It would be unreasonable for the "least sophisticated consumer" to view the itemization of

"Charges or Fees," identified as $0.00, to include the charges or fees imposed before the

account was charged off. To do so would require the consumer to interpret the Letter as if

it was sent by the creditor, not the debt collector, and to believe that the balance listed was

that between himself and the creditor, not the debt collector—^the entity seeking to collect

on his debt. Because "[s]tatements in the collection letter should be interpreted as relating

to" the "relationship between the debtor and the collection agency," Smith, 2007 WL

4365335, at *3;see Castro,959 F. Supp. 2d at 709 n.W,Humes,2007 WL 2793398, at *3,

the least sophisticated consumer would reasonably be able to conclude that the "charges or

fees" did not refer to the charges or fees that had accumulated />re-charge off, but referred

to those accruing after that point in time, see Wahl, 556 at 646 ("The unsophisticated

consumer, with a reasonable knowledge of her account's history, would have little trouble

concluding that the 'principal balance' included interest charged by [the creditor].").

       Therefore, since the FDCPA "does ,not extend to every bizarre or idiosyncratic

interpretation of a collection notice," Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d

75, 85 (2d Cir. 2018)(quotation omitted). Plaintiffs first cause of action is dismissed.




                                              17-
       C.     PlaintifTs Second Cause of Action Fails to State a Claim Under the
              FDCPA


              1.     The Home Owner's Loan Act and the National Bank Act
                     Contain Equivalent Preemption Provisions

       Plaintiff also seeks redress for Defendants' purported attempt to collect interest at a

rate in excess of New York State's criminal usury statute. (Dkt. 20 at 7-9). Plaintiff does

not argue that Defendants have themselves charged an usurious interest rate. Instead,

Plaintiff contends that because Defendants sought to collect a total balance that is, in part,

composed ofinterest once charged at a rate greater than New York law permits. Defendants

have violated the usury statute by taking or receiving that sum."^ (Dkt. 25 at 19-22).

Although Plaintiff cites no caselaw in support of his novel theory of FDCPA liability, he

urges this Court to extend the Second Circuit's decision in Madden v. Midland Funding,

LLC, 786 F.3d 246 (2d Cir. 2015) to encompass the circumstances presented here.

Specifically, Plaintiff asks this Court to recognize FDCPA liability when a savings

association charges interest on a debt—at a rate exceeding the maximum allowed under

New York law—^before transferring the balance owed to a non-savings association entity,

which then seeks to collect the principal due upon charge off.



       New York law provides:

       A person is guilty of criminal usury in the second degree when, not being
       authorized or permitted by law to do so, he knowingly charges, takes or
       receives any money or other property as interest on the loan or forbearance
       of any money or other property, at a rate exceeding twenty-five per centum
       per annum or the equivalent rate for a longer or shorter period.

N.Y. Penal Law § 190.40.
                                            - 18-
      In Madden,the Second Circuit acknowledged that the National Bank Act, 12 U.S.C.

§ 21 etseq.("NBA"),"expressly permits national banks to 'charge on any loan... interest

at the rate allowed by the laws of the State, Territory, or District where the bank is

located.'" 786 F.3d at 250(quoting 12 U.S.C. § 85). Although the instant matter does not

involve a national bank. Plaintiffs debt was originally owned by a federal savings

association. Synchrony Bank. {See Dkt. 20 at 4; Dkt. 22-3; Dkt. 25-5). Synchrony Bank's

headquarters appear to be located in the State of Utah. (Dkt. 25-5).

      "Historically, federal savings banks were chartered under the[Home Owner's Loan

Act]," 12 U.S.C. § 1461, et seq.("HOLA"). In re Checking Account Overdraft Litig, 880

F. Supp. 2d 1290, 1295(S.D. Fla. 2012). These savings associations were regulated by the

Office of Thrift Supervision ("OTS") and were "subject to a different regulatory regime

than national banks chartered under the NBA and overseen by the [Office of the

Comptroller of the Currency ('OCC')]." Id. "The Supreme Court has noted that th[e]

statutory language found in HOLA 'suggests that Congress expressly contemplated, and

approved, [OTS'] promulgation of regulations superseding state law.'" Poindexter v.

Wachovia Mortg. Corp., 851 F. Supp. 2d 121, 126(D.D.C. 2012)(quoting Fid. Fed. Sav.

& Loan Ass'n v. de la Cuesta, 458 U.S. 141, 162 (1982)). In fact, the Supreme Court

indicated that "[i]t would have been difficult for Congress to give the Bank Board a broader

mandate." Fid. Fed. Sav. & Loan Ass'n, 458 U.S. at 161 (quotation omitted).

       However,"[o]n July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer

Protection Act was enacted. Under Dodd-Frank,savings institutions no longer 'occupy the

field in any area of State law' and the same preemption standards that apply to banks,

                                           - 19-
pursuant to the NBA,apply to savings institutions under HOLA." Poindexter,851 F. Supp.

2d at 128 n.ll (citation omitted); see Zinkv. First Niagara Bank, N.A., No. 13-CV-01076

A M,2014 WL 1875577, at *3 n.4(W.D.N.Y. Jan. 27,2014)("Passage ofthe Dodd-Frank

Act has changed both the type of preemption applicable under HOLA and the identity of

the agency that oversees federal savings and loan associations."(quoting Molosky v. Wash.

Mutual, Inc., 664 F.3d 109, 113 n.l (6th Cir. 2011))); Checking Account Overdraft Litig,

880 F. Supp. 2d at 1295-96 ("Among other things, Dodd-Frank transferred oversight

responsibility for federal savings banks to the OCC and ...replaced federal savings banks'

field preemption with conflict preemption."). As a result, "[i]f there were any doubt as to

whether preemption under HOLA was equivalent to preemption under the NBA,the recent

Dodd-Frank legislation lays such doubt to rest." Tamburri v. Suntrust Mortg., Inc., 875 F.

Supp. 2d 1009, 1019 (N.D. Cal. 2012);                  generally 12 U.S.C. § 1465(b)

("Notwithstanding the authorities granted under sections 1463 and 1464 of this title, this

chapter does not occupy the field in any area of State law.").

       The HOLA expressly permits a savings association to "charge interest on any

extension of credit... at the rate allowed by the laws of the State in which such savings

association is located...." 12 U.S.C. § 1463(g)(1). Because this preemption provision is

substantially similar to that set forth in the NBA, and because the preemption analysis

under the HOLA is equivalent to that required under the NBA,there appears to be no reason

why Madden's, holding would not apply equally to federal savings associations.^



^      Indeed, Defendants do not set forth any argument suggesting otherwise.
                                           -20-
Nevertheless, while Plaintiff characterizes his claim as a "logical extension" of Madden

(Dkt. 25 at 27), in fact. Plaintiffs second cause of action falls well beyond the scope ofthe

Second Circuit's decision in that case.


              2.     Madden Does Not Support Plaintiffs Position

       In Madden, the defendants, "assignees of a national bank," argued that they could

benefit from the NBA's preemption provision "to charge interest at the rate permitted by

the state where the assignor national bank is located." 786 F.3d at 250. However, the

Second Circuit rejected this claim, stating that "[t]o apply NBA preemption to an action

taken by a non-national bank entity, application ofstate law to that action must significantly

interfere with a national bank's ability to exercise its power under the NBA." Id. The

Second Circuit noted that, "[i]n most cases in which NBA preemption has been applied to

a non-national bank entity, the entity has exercised the powers ofa national bank—i.e., has

acted on behalf of a national bank in carrying out the national bank's business." Id. at 251.

Accordingly, the Madden court refused to apply NBA preemption where a non-national

bank entity sought to charge an interest rate exceeding that permitted by New York law

after it had purchased the debt from a national bank entity.

       Plaintiffs attempt to extend Madden to the facts of this case is a bridge too far.

Plaintiffs argument hinges on the theory that by attempting to collect the principal due as

ofApril 12,2017,Defendants also violated New York's usury statute because that principal

was composed of interest that had accrued at a rate of 26.99% while the debt was owned

by Synchrony Bank. {See Dkt. 25 at 19-22). This strained interpretation of Madden is

unsupported by the Second Circuit's decision in that case.

                                            -21 -
       In reaching its conclusion, the Madden court distinguished Phipps v. F.D.I.C., 417

F.3d 1006 (8th Cir. 2005). See Madden, 786 F.3d at 253. In Phipps, the plaintiffs also

challenged the applicability ofNBA preemption to certain fees charged against them. See

417 F.3d at 1012-13. The Eighth Circuit rejected the plaintiffs' argument and determined

that the fees were charged by the national bank, indicating that "[cjourts must look at the

originating entity (the bank), and not the ongoing assignee ... in determining whether the

NBA applies." M at 1013(quotation omitted). In distinguishing Phipps,the Madden court

noted that "the national bank was the entity that charged the interest to which the plaintiffs

objected," while "Madden objects only to the interest charged after her account was sold

by [the national bank] to the defendants." Madden, 786 F.3d at 253 (emphasis added).

Accordingly, Madden does not itselfsupport Plaintiffs position. As Defendants note(Dkt.

22-4 at 23-24), the distinction the Second Circuit draws between Phipps and the facts in

Madden suggests that interest charged by a national bank—or in this case, a savings

association—does not become interest charged by a third-party once the balance has been

sold off.


       Plaintiffs interpretation of New York's criminal usury statute is also erroneous.

Plaintiffs attempts to distinguish the instances where an entity "charges,takes or receives"

money as interest, see N.Y. Penal Law § 190.40, are unpersuasive. Regardless of whether

one "charges, takes or receives any money or other property as interest on the loan," what

that entity acquires must still be, in fact, ^'interest on the loan" to fall within the usury

statute. See id. (emphasis added). At the time Plaintiffs debt was charged off, all past

interest charged to his credit card account while in the hands of Synchrony Bank had

                                            -22-
become the principal balance to be paid Einstein as his debt collector. See generally Hahn

V. Triumph P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("[W]hen interest is

compounded, today's interest becomes tomorrow's principal, so all past-due amounts

accurately may be described as 'principal due'."); Wahl, 556 F.3d at 646 ("The interest

charged by [the creditor] was very much part of the principal balance in [the debt

collectorj's eyes."). Therefore, Einstein's attempt to collect the principal balance on

Plaintiffs credit card account, by definition, does not implicate New York's usury laws

unless Einstein, not Synchrony Bank, had charged Plaintiff interest in violation of New

York's statutes.


      Plaintiffs contention, if accepted, would also lead to an unacceptable conclusion.

If, as Plaintiff suggests, any interest lawfully charged by Synchrony Bank constitutes

unlawful interest charges after the principal has been sold to a non-savings association

entity, then debt collectors would purchase such debt at their peril because any attempt to

collect upon the principal would inevitably involve the collection of monies once

considered interest charged by the savings association. As mentioned above, the FDCPA

also serves to "protect[] debt collectors from unreasonable constructions of their

communications." Jacobson, 516 F.3d at 90. Courts in this Circuit "may decline to

interpret the FDCPA in a manner that 'would thwart the obvious purpose ofthe statute.'"

Kropelnicki, 290 F.3d at 127-28 (quoting Romea v. Heiberger & Assocs., 163 F.3d 111,

118 (2d Cir. 1998)). Construing the FDCPA as a barrier to the collection of principal

composed of lawful interest charges would be wholly unreasonable and completely



                                          -23
unrelated to the purposes for which the statute was enacted. As such,the Court rejects the

theory of liability Plaintiff advances to support his second cause of action.

       Furthermore, while Plaintiff relies \x^on Llewellyn v. Asset Acceptance, LLC,669 F.

App'x 66(2d Cir. 2016)for the proposition that New York usury laws apply to non-savings

association entities after they purchase debt held by savings associations (Dkt. 25 at 21-

22), Llewellyn actually undermines Plaintiffs position.         In Llewellyn, the plaintiff

challenged the validity of her debt before the district court, arguing that the national bank

had "applied an interest rate of 25.99% per annum, in excess of New York's civil and

criminal usury laws...." Llewellyn v. Asset Acceptance, LLC,No. 14-CV-411 NSR,2015

WL 6503893, at *4 (S.D.N.Y. Oct. 26, 2015), aff'd, 669 F. App'x 66 (2d Cir. 2016). In

confirming the validity of the plaintiffs debt, the district court acknowledged that the

national bank was not a party to the suit and determined that "no party in this case is

attempting to collect interest from [the pjlaintiff in excess of New York's usury laws." Id.

at *5. On appeal, the Second Circuit noted that because the national bank is "located in

South Dakota,... New York usury law does not apply" to it. Llewellyn, 669 F. App'x at

68. Although the Llewellyn court indicated that New York's usury statutes did apply to the

defendant debt collectors, it also found that "the district court properly determined that

neither defendant charged her usurious interest on her post-default debt," and that the

"25.99 percent annual interest rate charged on herpre-default debt by a national bank did

not violate New York usury law"and did not"undermine the validity ofthe debt now being

collected." Id.




                                             24-
       Likewise, Plaintiff has failed to assert that at any time Defendants have actually

charged him an usurious interest rate. The fact that Synchrony Bank may have charged

Plaintiff an interest rate in excess of New York's usury laws does not invalidate the debt

sought by Defendants—Synchrony Bank is located in Utah and thus, New York's usury

laws do not apply. (See Dkt. 25-5); Llewellyn, 669 F. App'x at 68. While New York's

usury laws apply to Defendants, their attempt to collect the principal due on Plaintiffs

credit card account does not implicate New York's usury statutes and does not violate the

FDCPA.


       Therefore, Defendants' motion to dismiss Plaintiffs second cause of action is

granted.

III.   Defendants' and Plaintiffs Respective Requests for Sanctions are Denied


       A.     Defendants' Request for Rule 11 Sanctions is Procedurally Defective

       "Rule 11 requires that a motion for sanctions 'be made separately from any other

motion and must describe the specific conduct that allegedly violates Rule 11(b).'"

Intravaia ex rel. Intravaia v. Rocky Point Union Free Sch. Dist., No. 12-CV-0642(DRH)

(AKT),2014 WL 7338849, at *3(E.D.N.Y. Dec. 22, 2014)(quoting Fed. R. Civ. P. 11(c)

(2)). Rule 11 also requires that "the motion must be served on the offending party twenty-

one days before it is filed with the court." Rogers v. Henry, No. 16-CV-05271

(KAM)(VMS),2017 WL 5495805, at *4(E.D.N.Y. Sept. 12, 2017)(citing Fed. R. Civ. P.

11(c)(2)). "Any motion seeking Rule 11 sanctions that does not comply with these

provisions must be denied." Intravaia, 2014 WL 7338849, at *3.



                                           25
       Here, Defendants' motion for Rule 11 sanctions must be dismissed because it was

not made separately from their motion to dismiss. (Dkt. 22); see Williamson v. Recovery

Ltd. P'ship, 542 F.3d 43, 51 (2d Cir. 2008)(affirming the district court's denial of the

defendants' Rule 11 motion where the defendants "failed to make a separate motion for

sanctions under Rule 11, and therefore failed to comply with the procedural requirements

ofthe rule");L.B. Foster Co. v. Am.Piles, Inc., 138 F.3d 81,89-90(2d Cir. 1998)(reversing

the district court's decision to impose sanctions where the movant"included its request for

sanctions in its letter requesting a Rule 54(b) certification, thereby failing to give [the non-

movant] the separate notice referred to in Rule 11"); Begonja v. Vornado Realty Tr., 159

F. Supp. 3d 402,414-15(S.D.N.Y. 2016)("[DJefendants' request for attorneys' fees under

Rule 11 was made together with the motion to dismiss rather than as a separate motion,

and for that reason alone it must be denied."); see also Intravaia, 2014 WL 7338849, at *6

(stating that "service of a separate motion for sanctions" is necessary to comply with Rule

11's safe harbor provision (citing Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy &

Sauce Factory, Ltd., 682 F.3d 170, 175 (2d Cir. 2012))). In addition. Defendants have

failed to demonstrate that they served their motion for sanctions upon Plaintiff 21 days

before filing it. Indeed, a review ofthe electronic docket reveals that Defendants filed their

motion for sanctions just two weeks after Plaintiff filed his Amended Complaint.

Accordingly, Defendants could not have complied with Rule 11's safe harbor provision.

See Rogers, 2017 WL 5495805, at *4("Because '[cjompliance with Rule 11's safe harbor

provision is mandatory ... failure to do so will result in a denial ofthe sanctions motion.'"

(quoting          v. Kaplan,No. CIV.A.06-1500,2008 WL 794973,at *12(E.D.N.Y. Mar.

                                             -26-
24, 2008))); Castro v. Mitchell, 121F. Supp. 2d 302, 306(S.D.N.Y. 2010)("A motion that

fails to comply with the safe harbor provision of Rule 11 must be denied.")-

      Therefore, without reaching its merits, the Court declines to consider Defendants'

request for Rule 11 sanctions, because Defendants failed to comply with Rule ll's

procedural requirements in moving for sanctions against Plaintiff. McLeod v. Verizon N.Y.,

Inc., 995 F. Supp. 2d 134, 145 (E.D.N.Y. 2014); Banfield v. UHS Home Attendants, Inc.,

No.96 CIV. 4850(JFK), 1997 WL 342422, at *3(S.D.N.Y. June 23, 1997).

      B.     Defendants' Request that Sanctions be Imposed Pursuant to 28 U.S.C.
             § 1927 or the Court's Inherent Authority is Without Merit

      "Another vehicle by which a court may issue sanctions is Section 1927 of Title 28

ofthe United States Code." Mahoney v. Yamaha Motor Corp. U.S.A., 290 F.R.D. 363,367

(E.D.N.Y. 2013). Section 1927 provides as follows:

      Any attorney or other person admitted to conduct cases in any court of the
      United States or any Territory thereof who so multiplies the proceedings in
      any case unreasonably and vexatiously may be required by the court to
      satisfy personally the excess costs, expenses, and attorneys' fees reasonably
      incurred because of such conduct.


28 U.S.C. § 1927. "The purpose of the statute is to deter dilatory tactics, unnecessary

delays in litigation, and bad faith conduct by attorneys." Palagonia v. Sachem Cent. Sch.

Dist., No. 08-CV-0791 (JS)(ETB), 2010 WL 811301, at *2(E.D.N.Y. Mar. 1, 2010); see

United States v. Int'l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers ofAm.,

AFL-CIO,948 F.2d 1338,1345(2d Cir. 1991)("By its terms,§ 1927 looks to unreasonable

and vexatious multiplications of proceedings; and it imposes an obligation on attorneys

throughout the entire litigation to avoid dilatory tactics."). However, "[c]ourts in this


                                          -27-
[C]ircuit construe the statute 'narrowly and with great caution, so as not to stifle the

enthusiasm or chill the creativity that is the very lifeblood ofthe law.'" Romeo v. Sherry,

308 F. Supp. 2d 128, 148(E.D.N.Y. 2004)(quoting Mone v. C.I.R., 174 F.2d 570, 574(2d

Cir. 1985)).

      "The court [also] has inherent power to sanction parties and their attorneys, a power

bom of the practical necessity that courts be able 'to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.'" Revson v. Cinque & Cinque,

P.C,221 F.3d 71, 78(2d Cir. 2000)(quoting Chambers v. NASCO,Inc., 501 U.S. 32, 43

(1991)). "Sanctions under the court's inherent power are appropriate when a party 'has

acted in bad faith, vexatiously, wantonly, or for oppressive reasons.'" Walker v. Smith,

277 F. Supp. 2d 297, 301 (S.D.N.Y. 2003)(quoting Chambers, 501 U.S. at 45-46).

      The "only meaningful difference between an award made under § 1927 and one

made pursuant to the court's inherent power" is that an award granted "under § 1927 [is]

made only against attorneys or other persons authorized to practice before the courts while

an award made under the court's inherent power may be made against an attorney, a party,

or both." Oliveri v. Thompson, 803 F.2d 1265, 1273 (2d Cir. 1986). "As a consequence,

requests for sanctions under Section 1927 and pursuant to the court's inherent authority

may be decided in a single inquiry." In re Khan, 488 B.R. 515, 531 (Bankr. E.D.N.Y.

2013), aff'd sub nom. Dahiya v. Kramer, No. 13-CV-3079 DLI, 2014 WL 1278131

(E.D.N.Y. Mar. 27,2014), aff'd sub nom. In re Khan,593 F. App'x 83(2d Cir. 2015). "To

impose sanctions under either § 1927 or this Court's inherent powers, there must be clear

evidence that '(1) the offending party's claims were entirely without color, and (2) the

                                          -28-
claims were brought in bad faith—^that is, motivated by improper purposes such as

harassment or delay.'" United States v. Prevezon Holdings, Ltd., 305 F. Supp. 3d 468,

478-79 (S.D.N.Y. 2018)(emphasis omitted)(quoting Eisemann v. Greene, 204 F.3d 393,

396(2d Cir. 2000)); see also Wolters Khmer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110,

114 (2d Cir. 2009)("Imposition of sanctions under a court's inherent powers requires a

specific finding that an attorney acted in bad faith."); Int'l Bhd. ofTeamsters, 948 F.2d at

1345("Bad faith is the touchstone of an award under[28 U.S.C. § 1927]."). "The decision

to issue sanctions under either ground lies within this Court's broad discretion." Prevezon

Holdings, Ltd., 305 F. Supp. 3d at 478.

       Here, Defendants fail to offer any evidence that Plaintiff or his counsel acted in bad

faith in filing the Amended Complaint. Defendants argue that Plaintiffs Amended

Complaint "is not only unsupported by the law or any applicable extension of it," but was

filed "vexatiously to drive up Defendants' litigation costs in order to circumvent

[Defendants'] first motion to dismiss and unreasonably prolong this case." (Dkt. 22-4 at

29). In asserting his second cause of action. Plaintiff admitted that he had no case support

for his interpretation ofNew York's usury statute, but instead sought to raise a novel theory

ofFDCPA liability. {See Dkt. 25 at 16, 21).

       The Court is not entirely unsympathetic to Defendants' arguments. Indeed,

Plaintiffs "logical extension" of Madden is not logical at all and is unsupported by any

reasonable interpretation of that decision. See generally Wolters Khmer Fin. Servs., Inc.,

564 F.3d at 114 ("Conduct is entirely without color when it lacks any legal or factual

basis. .. ."). As Plaintiff concedes, there does not appear to be any authority standing for

                                           -29-
the proposition that interest, lawfully charged by one entity, becomes unlawfully taken or

received by a second entity after the latter has rightfully purchased the balance and seeks

to collect the principal. Nonetheless, "[s]anctions, under any authority, should not be

imposed lightly. They are the exception, not the norm, even in the face of aggressive

litigation tactics and strategy." Khan, 488 B.R. at 528. Although "[b]ad faith can be

inferred when the actions taken are so completely without merit as to require the conclusion

that they must have been undertaken for some improper purpose," Schlaifer Nance & Co.

V. Estate of Warhol, 194 F.3d 323, 338 (2d Cir. 1999) (quotation omitted), general

inferences of bad faith are disfavored by courts in this Circuit, and rightfully so, see

Eisemann, 204 F.3d at 397 (reversing the imposition of sanctions where "the [cjourt's

conclusory determination that Eisemann's motion was filed in bad faith rested almost

entirely on its lack of merit"); Mahoney, 290 F.R.D. at 370 (declining to award sanctions

even if the plaintiffs counsel "had knowledge that [the plaintiffs claims] regarding the

motorcycle accident were meritless" because it is "improper to determine that a party acted

in bad faith if that party filed a meritless claim").

       These concerns carry even greater weight in this matter where Defendants seek the

imposition of sanctions for the assertion of a novel—albeit, ill-fashioned—argument for a

more expansive theory of liability under a consumer protection statute. See Nemeroff v.

Abelson, 704 F.2d 652,654(2d Cir. 1983)(stating that although a "prevailing defendant is

entitled to an award of attorney's fees" if an action is brought "without factual basis and in

bad faith," such an award must be issued "with caution to make sure that plaintiffs are not

deterred from suing to enforce their rights, especially when enforcement of those rights

                                             -30-
vindicates the Constitution or acts of Congress"). In fact, courts generally decline to

impose sanctions where the purported sanctionable conduct boils down to the advancement

of a novel legal theory or a misinterpretation ofthe law. See Prevezon Holdings, Ltd., 305

F. Supp. 3d at 483 ("Where no previous court has considered a particular or novel issue,

sanctions under § 1927 generally are disfavored."(quotation omitted)); Salvini v. ADVFN

PLC, No. 13 CIV. 7082 (ER), 2016 WL 1703414, at *4 (S.D.N.Y. Apr. 27, 2016)

("Misunderstanding the law or attempting to extend the law to a novel application is not an

appropriate basis for sanctions."); Classic Tool Design, Inc. v. Castrollndns. N. Am., Inc.,

58 F. Supp.2d 313,315(S.D.N.Y. 1999)(declining to award sanctions where the plaintiffs

actions were "more nearly reflecting a misunderstanding ofthe law ... than as a deliberate

insult to the [c]ourt"); see also Ctr. for Discovery, Inc. v. D.P., No. 16CV3936(MKB)

(RER),2018 WL 1583971, at *13(E.D.N.Y. Mar.31,2018)(noting "that the advancement

of novel theories or unique interpretations of case law cannot be the sole basis for Rule 11

sanctions"); see generally Simon DeBartolo Grp., L.P. v. RichardE. Jacobs Grp., Inc., 186

F.3d 157, 166 (2d Cir. 1999)("The issue of sanctions brings to the surface the tension

between the goal of discouraging abuse of the legal system and that of encouraging

refinement of the law through the assertion of novel but non-frivolous legal theories.").

       Therefore, although Plaintiffs second cause of action appears to be based upon an

unfounded legal theory, the Court does not find "clear evidence" that Plaintiff or his

counsel acted in bad faith in asserting this claim. Plaintiffs misunderstanding of the law

may have resulted in the assertion of a meritless cause of action, but this alone is not



                                            31 -
grounds for the imposition of sanctions. Accordingly, the Court declines to impose any

award of sanctions on Defendants' behalf.

       C.     Plaintiffs Counter Request for Sanctions is Denied

       Plaintiff has also requested an award of attorney's fees as a sanction against

Defendants for seeking sanctions themselves. "[T]he filing of a motion for sanctions is

itself subject to the requirements of[Rule 11] and can lead to sanctions." Safe-Strap Co.

V. Koala Corp., 270 F. Supp. 2d 407, 421 (S.D.N.Y. 2003)(quoting Fed. R. Civ. P. 11

advisory committee's note(1993 Amendments)). While Plaintiff does not appear to have

complied with the procedural requirements of Rule 11 discussed above, "[a] party

defending a Rule 11 motion need not comply with the separate document and safe harbor

provision when counter-requesting sanctions." Patelco Credit Union v. Sahni, 262 F.3d

897, 913 (9th Cir. 2001); see also Lee v. Grand Sichuan E. (N.Y.)Inc., No. 12-CV-08652

SN,2014 WL 199512, at *1 (S.D.N.Y. Jan. 17,2014)("A non-moving party seeking costs

and attorneys' fees rarely needs to file a cross-motion under Rule 11."); Fed. R. Civ. P. 11

advisory committee's note (1993 Amendments)("[SJervice of a cross-motion under Rule

11 should rarely be needed since under the revision the court may award to the person who

prevails on a motion under Rule 11—^whether the movant or the target of the motion—

reasonable expenses, including attorney's fees, incurred in presenting or opposing the

motion."); see generally Quinio v. Aala, No. 15-CV-4912-PKC-SJB, 2017 WL 8646668,

at *7 n.5 (E.D.N.Y. Dec. 21, 2017)(acknowledging this principle and noting that the

exception to Rule 11's procedural requirements "only applies to Rule 11 cross-motions").

Accordingly, Plaintiffs counter request for sanctions is not procedurally defective.

                                           -32-
       Pursuant to Rule 11(c)(2), "[i]f warranted, the court may award to the prevailing

party the reasonable expenses, including attorney's fees, incurred for the motion." Fed. R.

Civ. P. 11(c)(2). Plaintiff has prevailed against Defendants' motion for sanctions insofar

as the Court declines to impose sanctions pursuant to § 1927 or its inherent powers.

However, the Court's research has not uncovered any authorities directly addressing

whether the term,"prevailing party," encompasses those cases where the original Rule 11

motion is denied for the failure to comply with Rule 11's procedural requirements. While

it is unclear whether a party can be deemed a "prevailing party" on a cross-motion for Rule

11 sanctions under such circumstances, the Court need not decide the issue here because

sanctions are not "warranted" in this case.


      "Rule 11 sanctions are an extraordinary remedy, and a movant must therefore meet

a 'high bar' before sanctions are imposed on an adversary." Lotocky v. Elmira City Sch.

Dist, 102 F. Supp. 3d 455,456(W.D.N.Y. 2015)(quotation omitted).

       A pleading, motion or other paper violates Rule 11 either when it has been
       interposed for any improper purpose, or where, after reasonable inquiry, a
       competent attorney could not form a reasonable belief that the pleading is
       well grounded in fact and is warranted by existing law or a good faith
       argument for the extension, modification or reversal of existing law.

Kropelnicki, 290 F.3d at 131 (quotation omitted). "[R]ule 11 is violated only when it is

'patently clear that a claim has absolutely no chance of success.'" Oliveri, 803 F.2d at

1275 (quoting Eastway Constr. Corp. v. City of New York, 762 F.2d 243, 254 (2d Cir.

1985), superseded on other grounds as stated by Sorenson v. Wolfson, 683 F. App'x 33,

35(2d Cir. 2017)). "The decision whether to grant sanctions under Rule 11 lies within the



                                          -33-
discretion of the district court." Rodenhonse v. Palmyra-Macedon Cent. Sch. Dist., No.

07-CV-6438 CIS,2008 WL 2331314, at *6(W.D.N.Y. June 3, 2008).

       Although the Court did not reach the merits ofDefendants' Rule 11 application, the

reasons Defendants advanced for the imposition ofsanctions under that Rule are similar to

those asserted in support oftheir related § 1927 and inherent powers arguments. {See Dkt.

22-4 at 27-29). Based upon the Court's review of those latter arguments. Defendants'

request for a sanctions award under any of these authorities was certainly "well grounded

in fact" and "warranted by existing law." Kropelnicki, 290 F.3d at 131. Plaintiff contends

that Defendants' motion for sanctions was improperly filed as an intimidation tactic. (Dkt.

25 at 30-31). However,considering that even Plaintiff concedes he was unable to find case

authority in support of his interpretation ofthe New York usury statute {see Dkt. 25 at 21),

as well as his flawed belief that Madden could form the basis for his claim, there is no

indication that Defendants filed their motion for an "improper purpose" or that it was

"utterly without support." ED Capital, LLC v. BloomfieldInv. Res. Corp., 316 F.R.D. 77,

82 (S.D.N.Y. 2016)(denying the plaintiffs request to award "costs and fees associated

with defending the Rule 11 Motion" because the Rule 11 Motion was not "filed for an

improper purpose" and was not "utterly without support"(citation omitted)); Lotocky, 102

F. Supp. 3d at 457-58 (denying cross motion for sanctions where the defendant's

"interpretation of the facts and law presented is not unreasonable, nor is it so glaringly

frivolous or unfounded as to merit an award of sanctions").

       Therefore, because Plaintiffs request for an award of attorney's fees is not

warranted, the Court denies Plaintiffs cross-motion for sanctions.

                                           -34-
                                     CONCLUSION

       For the foregoing reasons, Defendants' first and amended motions to dismiss (Dkt.

17; Dkt. 19) are dismissed as moot, Defendants' third motion to dismiss (Dkt. 22) is

granted, and Defendants' and Plaintiffs respective requests for sanctions (Dkt. 22; Dkt.

25) are denied. The Clerk of Court is directed to close this case.

       SO ORDERED.




                                          ELIZy^TH               _
                                         4^ifed^tate^istrict Judge

Dated:        February 5, 2019
              Rochester, New York




                                           - 35 -
